DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 20, 2018.  It is noted, however, that applicant has not filed a certified copy of the JP 2018238618 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 9, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no English language copy of the JP 3183276 and JP 6211224 references have been received in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“22” in Fig. 4
“231,” “235,” “229,” “227,” “233,” and “215” in Figs. 7A and 7B
“100,” “120,” “111,” and “115” in Figs. 8A and 8B
The drawings are objected to because Fig. 8A includes a reference character “120” that includes parentheses, which should be removed.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The “smooth curved surfaces” between the first/second protrusions and the first/third protrusions of claim 2
The “press portion” of claim 5
No new matter should be entered.  The Examiner notes that the surfaces between the relevant protrusions are currently shown as planar and not curved.
Figures 7A-8B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
Line 1 reads “with which even,” but is suggested to read --with which, even-- for grammatical correctness.
Line 4 reads “and efficiently restores,” but is suggested to read --and which efficiently restores-- for grammatical flow.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1 lines 1-2 read “which has at least one or more grip portions,” but is suggested to read --comprising one or more grip portions-- to conform to current US practice.
Claim 1 lines 4-5 reads “which is obtained when cutting the treatment portion at a midpoint along the length direction,” but is suggested to read --which is obtained at a midpoint of the treatment portion in the length direction-- to conform to current US practice.
Claim 2 line 5 reads “both or either one of,” but is suggested to read --one or both of-- for grammatical flow.
Claim 3 line 6 reads “both or either one of,” but is suggested to read --one or both of-- for grammatical flow.
Claim 4 lines 2-3 reads “wherein the treatment portion is cut at the midpoint along the length direction, right and left cut segments are asymmetrical in shape,” but is suggested to read --wherein the treatment portion is asymmetrical in shape about the midpoint of the treatment portion in the length direction-- or equivalent, to conform to current US practice.
Claim 5 line 3 reads “portion which is curved inward is provided between at least then,” but is suggested to read --portion, which is curved inward, is provided between the at least-- for grammatical flow.
Claim 6 line 3 reads “at least one of the grip portions,” but is suggested to read --at least one of the one or more grip portions-- for consistent claim terminology throughout.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 1 recites the limitation “with a rod shape,” which renders the claim unclear.  A rod shape typically refers to a long slender bar (see also NPL Merriam Webster Definition of Rod), but the health instrument illustrated in the figures does not have a rod shape.  For purposes of examination, the term “rod shape” will be interpreted as referring to a shape with a length greater than the width or thickness.
Regarding claim 1, line 2 and line 3 respectively recite the limitation “a length direction” and “a width direction,” which render the claim unclear.  It is unclear to what directions are being referred as no frame of reference has been established.
Regarding claim 1, lines 3-4 recites the limitation “a cross-sectional shape,” which renders the claim unclear.  The Examiner suggests amending the claims to read --a cross-sectional surface-- to clarify to what shape is being referred.  Claim 3 line 8 suffers from a similar deficiency.
Regarding claim 2
Regarding claim 2, line 7 recites the limitation “smooth curved surfaces,” which renders the claim unclear.  It is unclear if the term is intended to refer to a surface that has a smooth curve (i.e. as in the geometric sense) or if the term is intended to refer to a relative texture (i.e. as in the opposite of rough).  For purposes of examination, the claim will be interpreted as referring to the texture meaning of the term.
Regarding claim 3, line 2 recites the limitation “when the four or more protrusions further include,” which renders the claim unclear.  It is unclear if there are additional protrusions that form a part of the four or more protrusions.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US D662,601 to Matsushita (herein Matsushita).
Regarding claim 1, Matsushita discloses a health instrument (skin massage roller, Fig. 1) with a rod shape (roller has a length which greatly exceeds its length and width, cf. Fig. 1 and Fig. 3) which has at least one or more grip portions (grip portion, see annotated figures below) and a treatment portion extending along a length direction (see annotated figure below), wherein the treatment portion has a curved portion in a width direction (treatment portion is formed of curved sections when viewed in cross section, Fig. 3), and in a cross-sectional shape which is obtained when cutting the treatment portion at a midpoint along the length direction, has four or more protrusions on a surface (see annotated figures below), and tip portions of the protrusions are curved (protrusions have rounded tips, annotated figure).

    PNG
    media_image1.png
    762
    383
    media_image1.png
    Greyscale

Annotated Fig. 1 of Matsushita
Regarding claim 4, Matsushita discloses wherein the treatment portion is cut at the midpoint along the length direction, right and left cut segments are asymmetrical in shape (if the 
Regarding claim 5, Matsushita discloses wherein a press portion (see annotated figures) which is curved inward (at least a part of the press portion curves inward from a larger diameter towards a smaller diameter, see annotated figure) is provided between at least the one or more grip portions and the treatment portion (press portion is disposed between grip portion and treatment portions, annotated figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2019/0008716 to Giddings et al (herein Giddings) in view of US D616107 to Cochard (herein Cochard).
Regarding claim 1, Giddings discloses a health instrument (tissue manipulation tool 1, Fig. 1) which has at least one or more grip portions (at least the four corners of the tool 1 can be used as a grip portion, see Figs. 19A-25C where the shaded portions represents the various ways the tool 1 is gripped, Paras. 34-56 and the abstract) and a treatment portion extending along a length direction (the middle of the tool 1 between massage edge 24 and adhesion release blade edge 21 forms a treatment portion, Fig. 1), 5wherein the treatment portion has a curved portion in a width direction (profile of manipulation tool 1 is curved in several locations, cf. Figs. 1 and 5), 

    PNG
    media_image2.png
    581
    513
    media_image2.png
    Greyscale

Annotated Fig. 5 of Giddings
However, Cochard teaches a soft tissue therapy tool (Fig. 1) including the tool being a rod-shape (the length of the tool is much greater than the width and thickness, Figs. 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of Giddings to increase the ratio of length to width as taught by Cochard in order to increase the treatment area with which to massage large muscle groups.
Regarding claim 2, the modified Giddings discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Giddings further discloses wherein when the four or more protrusions include at least a first protrusion (see annotated figure above), a second protrusion (see annotated figure), and a third protrusion (see annotated figure), a longest protrusion among the four or more protrusions is the first protrusion (see annotated figure), and protrusions adjacent on right and left sides are the second protrusion and the third protrusion (see annotated figure).
Giddings, as modified above, does not disclose wherein both or either one of a surface between the first protrusion and the second protrusion and a surface between the first protrusion and the third protrusion are smooth curved surfaces.
However, Sevier teaches a soft tissue fibrotic treatment instrument (10, Fig. 1) including wherein both or either one of a surface between the first protrusion and the second protrusion and a surface between the first protrusion and the third protrusion are smooth curved surfaces (pair of sides 14, 16 are smooth surfaces which lead from lower edge 20 to junction 17 on each side, which form the second and third protrusions, Para. 51, Figs. 1-2 and 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions of modified 
Regarding claim 3, the modified Giddings discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Giddings further discloses wherein when the four or more protrusions further include a fourth protrusion (see annotated figure), a fifth protrusion (see annotated figure), and a sixth protrusion (see annotated figure), a protrusion adjacent to the second protrusion is the fourth protrusion (see annotated figure), a protrusion adjacent to the third protrusion is the fifth protrusion (see annotated figure), and a protrusion positioned between the fourth protrusion and the fifth protrusion is the sixth protrusion (see annotated figure), both or either one of a surface between the fourth protrusion and the sixth protrusion and a surface between the fifth protrusion and the sixth protrusion are curved surfaces (see annotated figure) which are concave inward in the cross-sectional shape (the surface between the fifth and sixth projection is concave, see annotated figure and Fig. 1).  Giddings, as modified above, does not disclose the curved surfaces are rough surfaces.
However, Sevier teaches a soft tissue fibrotic treatment instrument (10, Fig. 1) including the curved surfaces are rough surfaces (the surface between junctions 17 and upper edge 18 includes a plurality of raised surface nubs 33, Para. 53, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved surface between the fifth and sixth protrusions of modified Giddings to include raised texture as taught by Sevier in order to provide an alternative non-slip surface by which the device can be grasped by the user (Sevier Para. 53).

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Matsushita in view of US D712,563 to Pursel et al (herein Pursel).
Regarding claim 6, Matsushita discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Matsushita further discloses wherein at least one of the grip portions has a spoon-shaped portion (see annotated figure below and Fig. 1) and an edge (see annotated figure below).  Matsushita does not disclose wherein the spoon-shaped portion is concave.

    PNG
    media_image3.png
    433
    387
    media_image3.png
    Greyscale

Annotated Fig. 4 of Matsushita
However, Pursel teaches a physical therapy tool (Fig. 10) including wherein the spoon-shaped portion is concave (grip of the therapy tool includes a recessed, spoon-shaped grip which is concave inward, see Fig. 10 and annotated figure below).

    PNG
    media_image4.png
    215
    397
    media_image4.png
    Greyscale

Partial Annotated Fig. 10 of Pursel
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spoon shape of the grip portion of Matsushita to be concave as taught by Pursel in order to facilitate a more secure grasp of the user’s hand on the grip portion.
Regarding claim 7, the modified Matsushita discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Modified Matsushita further discloses wherein a communication portion (Matsushita annotated figure) is provided between the spoon-shaped concave portion and the treatment portion (Matsushita’s communication portion is disposed between Matsushita’s spoon shape that is Pursel’s indented concave inwardly, annotated figures).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Matsushita in view of Giddings.
Regarding claim 8, Matsushita discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Matsushita does not disclose wherein the health 
However, Giddings teaches a physical therapy tool (1, Fig. 1) including wherein the health instrument is formed of at least one of a metallic material, a woody material, and a resin material (physical therapy tool 1 may be formed of metals such as steel or titanium, wood, or resin, Para. 140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the roller of Matsushita to be formed of metal, wood, or resin as taught by Giddings in order for the tool to be sufficiently rigid to apply the desired pressure to the user (Giddings Para. 140 lines 18-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0231014 to Capobianco et al, US D846,137 to Li, US D752,239 to Stock, US D687,957 to Heskier, US D666,734 to Takashima, US D632,400 to Bludorn, US D617,908 to Nuenke et al, US 6,887,211 to Sevier et al, US D616,107 to Cochard, US D342,999 to Gonsalves, US 2014/0005581 to Scappaticci, US 2019/0046392 to Evans, US 1,882,490 to Falck, US D854,178 to Cochard et al, US 2015/0245977 to Sungarian et al, US D857,223 to Nagata, US D836,791 to Taraschansky, US D721,440 to Pursel et al, US D763,460 to Almarales, US D736,400 to Matsuura, US D722,174 to Almarales, and US 2014/0342881 to Almarales each recite a massaging tool with multiple protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785